     Case 1:16-cv-01148-DAD-EPG Document 180 Filed 09/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN E. MITCHELL,                                  No. 1: 16-cv-01148 DAD EPG (PC)
12                        Plaintiff,
13            v.                                         ORDER
14    CRM M.S. ROBICHEAUX,
15                        Defendant.
16

17           Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On September 9, 2020, the undersigned conducted a settlement conference

19   in this action. This action settled.

20           Plaintiff filed letters with the court on September 17, 2020, and September 21, 2020.

21   (ECF Nos. 177, 179.) In the letter filed September 21, 2020, plaintiff alleges that he did not

22   receive a copy of the settlement agreement after signing it. Plaintiff’s letters filed September 17,

23   2020, and September 21, 2020, also raise matters unrelated to this action.

24           Plaintiff is informed that if he has grievances regarding matters unrelated to this action, he

25   may file an administrative appeal or another civil rights action. Similarly, if plaintiff has another

26   case and both plaintiff and defense counsel believe a settlement conference would be beneficial,

27   they may jointly request a settlement conference before the undersigned or another magistrate

28   judge. Plaintiff is informed that the undersigned will not respond to future letters filed by
                                                        1
     Case 1:16-cv-01148-DAD-EPG Document 180 Filed 09/24/20 Page 2 of 2

 1   plaintiff because this action is concluded.

 2          Accordingly, IT IS HEREBY ORDERED that within seven days of the date of this order,

 3   defense counsel shall serve plaintiff with a copy of the settlement agreement and file proof of

 4   service with the court.

 5   Dated: September 23, 2020

 6

 7

 8
     Mitch1148.ord
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
